As filed with the Securities and Exchange Commission on January 3, 2013 Registration No. 333-185758 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BLUE CALYPSO, INC. (Exact name of registrant as specified in its charter) Delaware 20-8610073 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 19111 North Dallas Parkway, Suite 200
